Title: Thomas Jefferson to Robert Simington, 14 June 1817
From: Jefferson, Thomas
To: Simington, Robert


          
            Monticello.
June 14. 17.
          
          Th: Jefferson presents his compliments to Capt Simington and his thanks for the two books he has been so kind as to send him through mr Dinsmore, which he has safely recieved. they are rare, and of merit in themselves; and derive additional value as evidences of good will on the part of Capt Simington, of which Th:J. is duly sensible. he salutes him with the same sentiments of good will and respect.
        